Case 2:19-bk-21521-NB     Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28           Desc
                          Main Document     Page 1 of 21

 1   RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
 2   LINDSEY L. SMITH (SBN 265401)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
 6   Proposed Attorneys for Chapter 11 Debtor
 7   and Debtor in Possession

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11                                  LOS ANGELES DIVISION

12

13   In re                            )             Case No. 2:19-bk-21521-NB
                                      )
14
     TATUNG COMPANY OF AMERICA, INC., )             Chapter 11
15                                    )
          Debtor and                  )             DEBTOR’S EMERGENCY MOTION
16        Debtor in Possession.       )             FOR ENTRY OF AN INTERIM
                                      )             ORDER,   PENDING   A   FINAL
17                                    )             HEARING,   AUTHORIZING   THE
                                      )             DEBTOR     TO    USE    CASH
18
                                      )             COLLATERAL
19                                    )
                                      )             [Omnibus Declaration of Jason Chen and
20                                    )             Declaration of Juliet Y. Oh Filed
                                      )             Concurrently Herewith]
21                                    )
22                                    )             Date:    [To be set]
                                      )             Time:    [To be set]
23                                    )             Place:   Courtroom 1545
                                      )                      255 E. Temple Street
24                                    )                      Los Angeles, California 90012
                                      )
25                                    )
26                                    )

27

28



                                                1
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28              Desc
                            Main Document     Page 2 of 21

 1                                             SUMMARY

 2          Pursuant to Local Bankruptcy Rules 2081-1 and 4001-2, 11 U.S.C. § 363, and Rule 4001

 3   of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), Tatung Company of

 4   America, Inc., a California corporation and the chapter 11 debtor and debtor-in-possession herein

 5   (the “Debtor”), hereby moves, on an emergency basis (the “Motion”), for the entry of an interim

 6   order, pending a final hearing, authorizing the Debtor to use cash collateral in accordance with

 7   the Debtor’s proposed operating budget for the approximately 13-week period through and

 8   including December 28, 2019 (the “Budget”), a copy of which Budget is attached as Exhibit “1”

 9   to the Omnibus Declaration of Jason Chen filed concurrently herewith (the “Chen Declaration”).

10   The specific grounds for the Motion are set forth in detail in the attached Memorandum of Points
11   and Authorities.
12          The Debtor filed a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the
13   “Bankruptcy Code”) on September 30, 2019 (the “Petition Date”). The Debtor continues to
14   manage its financial affairs and operate its bankruptcy estate as a debtor in possession pursuant
15   to Sections 1107 and 1108 of the Bankruptcy Code.
16          The Debtor is a privately held company headquartered in Long Beach, California that
17   specializes in the manufacturing and distribution of consumer electronics, appliances and related
18   products. Founded in 1972, the Debtor has been innovating technological solutions for home
19   and commercial settings for over 40 years. The Debtor provides its products to both consumer
20   and commercial markets and, over the years, the Debtor has expanded its market scope to

21   provide world-class products and services to the industrial and educational sectors as well. The

22   Debtor is predominantly a business-to-business (B2B) enterprise, and manufactures and

23   distributes a variety of display products to the gaming, educational, and security industries. The

24   Debtor has successfully brought to market security solutions for distributors and integrators,

25   hotel lodging products for hotel suppliers, and kitchen appliances, such as rice cookers and air

26   fryers, for e-commerce, storefronts, and grocery stores. In addition to products serving the

27   consumer and commercial markets, the Debtor provides manufacturing services and tech-

28



                                                     2
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                 Desc
                            Main Document     Page 3 of 21

 1   solutions for some of the leading PC system manufacturers and original equipment

 2   manufacturers (OEM) around the world.          The Debtor’s offerings also include third-party

 3   logistics and procurement services to individuals and corporate customers globally.

 4          Despite all of its success, the Debtor’s business has declined over the past year due to the

 5   impact that the strain in China-United States trade relations has had on the Debtor’s industry. In

 6   addition, the Debtor is currently facing a very large liability arising from defaults under a three-

 7   party settlement agreement (the “Settlement Agreement”) entered into in September 2018 by the

 8   Debtor, Hemlock Semiconductor Operations LLC (“Hemlock”), and Green Energy

 9   Technology, Inc., Ltd., a publicly traded Taiwan company (“GET”). Although the disputes

10   among the three parties arose from a long-term supply agreement between Hemlock and
11   GET (the “Original Supply Agreement”), due to the Debtor’s very limited role as the
12   procurement service agent for GET in connection with the Original Supply Agreement, the
13   Debtor was required to be added as a party to the Original Supply Agreement and
14   subsequently the Settlement Agreement. Although the Settlement Agreement provided for
15   GET and the Debtor to be jointly and severally liable for the settlement payments owing
16   under the Settlement Agreement, given the Debtor’s very limited role in the transactions
17   contemplated by the Original Supply Agreement and the replacement supply agreement
18   entered into by the parties thereafter (the “Replacement Supply Agreement”) and the size
19   and profitability of the Debtor’s business, it was always the understanding of the Debtor and

20   GET that GET would satisfy all of the financial obligations under the Original Supply

21   Agreement, the Replacement Supply Agreement and the Settlement Agreement.

22   Unfortunately, GET’s financial condition worsened and GET ultimately entered into

23   liquidation proceedings in Taiwan, at which point Hemlock began making demands on the

24   Debtor to pay the obligations allegedly due under the Settlement Agreement and

25   Replacement Supply Agreement. While the Debtor has attempted to settle with Hemlock,

26   the Debtor’s efforts to date have been unsuccessful.

27

28



                                                      3
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                 Desc
                             Main Document     Page 4 of 21

 1          Through its chapter 11 bankruptcy case, the Debtor seeks to obtain “breathing room”

 2   from its creditors while it takes steps to address the Debtor’s operational and financial difficulties

 3   and to implement the changes required to return the Debtor to profitability. The Debtor believes

 4   that this, in turn, will enable the Debtor to formulate and pursue confirmation of a viable plan of

 5   reorganization or pursue an alternative transaction which allows the Debtor to restructure its

 6   existing debt in a cohesive and efficient manner and to continue operating its longstanding

 7   business.

 8          In order to continue its business operations and preserve the going-concern value of its

 9   assets, the Debtor requires authority to use cash collateral.        To the best of the Debtor’s

10   knowledge, the Debtor has only one secured creditor, East West Bank (“East West”), to whom

11   the Debtor currently owes the sum of approximately $10,400,000 based upon a loan provided by
12   East West to the Debtor prior to the Petition Date. The debt owed to East West is secured by
13   substantially all of the Debtor’s assets, including the Debtor’s primary asset, the commercial real
14   property located at 2850 East El Presidio Street, Long Beach, California 90810 (the “Property”).
15   A copy of the preliminary title report reflecting the deed of trust recorded against the Debtor’s
16   Property by East West is attached as Exhibit “A” to the Declaration of Juliet Y. Oh (the “Oh
17   Declaration”) filed concurrently herewith. In addition, a copy of the UCC-1 financing statement
18   recorded against the Debtor by East West is attached as Exhibit “B” to the Oh Declaration. As
19   set forth in the Oh Declaration, the only other active UCC-1 financing statement recorded against

20   the Debtor in California is one recorded by IBM Credit LLC for the financing of certain

21   equipment. Based on the foregoing, the Debtor believes that East West is the only party that has

22   a perfected security interest in the Debtor’s cash.

23          Pursuant to this Motion, the Debtor seeks an order of the Court authorizing the Debtor to

24   use its cash collateral, through and including December 28, 2019, to pay the operating expenses

25   set forth in the Budget (which is attached as Exhibit “1” to the Chen Declaration filed

26   concurrently herewith) as well as all quarterly fees owing to the Office of the United States

27   Trustee and all expenses owing to the Clerk of the Bankruptcy Court. The Debtor also seeks

28



                                                       4
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                             Main Document     Page 5 of 21

 1   authority to deviate from the line items contained in the Budget by not more than 20%, on both a

 2   line item and aggregate basis, with any unused portions to be carried over into the following

 3   week(s).

 4           As of the Petition Date, the Debtor’s primary assets consist of: (i) the Property, which has

 5   an estimated fair market value of at least $13,000,000 based upon a recent broker’s opinion of

 6   value, (ii) cash on hand in the amount of approximately $1,150,000, (iii) inventory with an

 7   estimated resale value of approximately $4,710,000, (iv) accounts receivable with a face value

 8   totaling approximately $3,800,000 (of which the Debtor believes approximately 75% is

 9   collectable, resulting in an estimated collectable value of $2,850,000 for such accounts

10   receivable), and (v) business equipment and machinery, vehicles, and office equipment with an

11   aggregate estimated value of approximately $347,000 (book value net of depreciation). Based

12   on the aggregate value of the assets owned by the Debtor (i.e., approximately $22,057,000) and

13   based upon the amount of the debt owed to East West (i.e., $10,400,000), the Debtor submits that

14   East West is adequately protected by a substantial equity cushion in the assets owned by the

15   Debtor.

16           As protection for the Debtor’s use of cash collateral, the Debtor proposes that East West

17   be granted a replacement lien on the Debtor’s assets, to the extent of any diminution in value of

18   East West’s interest in the Debtor’s pre-petition collateral, and to the same extent, validity, scope

19   and priority of its respective pre-petition lien.

20           The Debtor also submits that East West is further adequately protected by the continued

21   operation of the Debtor’s business. As reflected in the Budget, the payment of the expenses set

22   forth in the Budget and the Debtor’s continued operation of its business will adequately protect

23   East West, as the Debtor will continue to generate revenue and preserve the going-concern value

24   of the Debtor’s assets. If the Debtor is not permitted to use its cash collateral to operate its

25   business and preserve the going-concern value of its assets, the Debtor will be forced to

26   immediately shut down its business, which in turn will eliminate the Debtor’s ability to generate

27   any revenue. In short, the Debtor needs to spend its cash collateral to continue to generate cash

28



                                                         5
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                            Main Document     Page 6 of 21

 1   revenue.

 2                                   ADDITIONAL INFORMATION

 3          In compliance with Bankruptcy Rule 4001(b)(1)(B) and Local Bankruptcy Rule 4001-2,

 4   the Debtor has filed concurrently herewith the mandatory Court-approved Form F4001-2

 5   (Statement Regarding Cash Collateral Or Debtor In Possession Financing) which discloses

 6   whether the proposed order authorizing the Debtor to use cash collateral on an interim basis,

 7   pending a final hearing, contains certain provisions of findings of fact.

 8          Pursuant to Bankruptcy Rule 4001, while the Court cannot conduct a final hearing on the

 9   Motion earlier than 14 days after service of this Motion, the Court may conduct a preliminary

10   hearing before such 14-day period expires to enable the Debtor to use cash collateral as is

11   necessary to avoid immediate and irreparable harm to the Debtor’s estate pending a final hearing.

12   For the reasons noted above, the Debtor respectfully submits that Debtor must be authorized to

13   use its cash collateral to pay the expenses set forth in the Budget pending a final hearing in order

14   to avoid immediate and irreparable harm to the Debtor’s business and bankruptcy estate.

15          This Motion is based upon Local Bankruptcy Rules 2081-1 and 4001-2, 11 U.S.C. § 363,

16   and Rule 4001 of the Federal Rules of Bankruptcy Procedure, this Motion, the supporting

17   Memorandum of Points and Authorities, the Chen Declaration and the Oh Declaration filed

18   concurrently herewith, the entire record in the Debtor’s case, the statements, arguments and

19   representations of counsel to be made at the hearing on the Motion, and any other evidence

20   properly presented to the Court at or prior to the hearing on the Motion.

21          In order to provide maximum notice of this Motion, concurrently with the filing of this

22   Motion with the Court, the Debtor has served the Motion upon the Office of the United States

23   Trustee, all secured creditors and their counsel (if known), the 20 largest unsecured creditors of

24   the Debtor, and parties requesting special notice via overnight mail. Hard copies of this Motion

25   are available upon request to the Debtor’s proposed counsel whose contact information is located

26   on the upper-left hand corner of this Motion. Upon obtaining a hearing date/time from the Court,

27   the Debtor will serve notice of the hearing on this Motion via overnight mail.

28



                                                      6
Case 2:19-bk-21521-NB         Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28              Desc
                              Main Document     Page 7 of 21

 1          WHEREFORE, the Debtor respectfully requests that this Court hold an emergency

 2   hearing on this Motion, and enter an interim order in substantially the form attached as Exhibit

 3   “C” to the Oh Declaration filed concurrently herewith:

 4          (1)       affirming the adequacy of the notice given;

 5          (2)       granting the relief requested in the Motion on an interim basis;

 6          (3)       authorizing the Debtor to use cash collateral, on an interim basis pending a final

 7   hearing, to pay (i) all of the expenses set forth in the Budget, with authority to deviate from the

 8   line items contained in the Budget by up to 20%, on both a line item and aggregate basis, with

 9   any unused portions to be carried over into the following week(s); and (ii) all quarterly fees

10   owing to the Office of the United States Trustee and all expenses owing to the Clerk of the

11   Bankruptcy Court;

12          (4)       finding that the relief requested in the Motion is necessary to avoid immediate and

13   irreparable harm;

14          (5)       setting a final hearing to consider the entry of a final order granting the relief

15   requested in the Motion; and

16          (6)       granting such other and further relief as the Court deems just and proper under the

17   circumstances.

18   Dated: September 30, 2019                      TATUNG COMPANY OF AMERICA, INC.

19

20

21                                                  By:
                                                            RON BENDER
22                                                          JULIET Y. OH
23                                                          LINDSEY L. SMITH
                                                            LEVENE, NEALE, BENDER, YOO
24                                                             & BRILL L.L.P.
                                                            Proposed Attorneys for Chapter 11 Debtor
25                                                          and Debtor-in-Possession
26

27

28



                                                       7
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                             Main Document     Page 8 of 21

 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                     I.

 3                                      STATEMENT OF FACTS

 4   A.     Description Of The Debtor And Its Business.

 5          1.      On September 30, 2019, the Debtor commenced this bankruptcy case by filing a

 6   Voluntary Petition for relief under chapter 11 of the Bankruptcy Code. Since the Petition Date, the

 7   Debtor has operated its business and managed its affairs as a debtor in possession pursuant to

 8   Sections 1107 and 1108 of the Bankruptcy Code.

 9          2.      The Debtor is a privately held California corporation headquartered in Long Beach,

10   California that specializes in the manufacturing and distribution of consumer electronics,

11   appliances and related products. Founded in 1972, the Debtor has been innovating technological

12   solutions for home and commercial settings for over 40 years. The Debtor provides its products to

13   both consumer and commercial markets and, over the years, the Debtor has expanded its market

14   scope to provide world-class products and services to the industrial and educational sectors.

15          3.      The Debtor is predominantly a business-to-business (B2B) enterprise, and

16   manufactures and distributes a variety of display products to the gaming, educational, and security

17   industries. The Debtor has successfully brought to market security solutions for distributors and

18   integrators, hotel lodging products for hotel suppliers, and kitchen appliances, such as rice cookers

19   and air fryers, for e-commerce, storefronts, and grocery stores.

20          4.      In addition to products serving the consumer and commercial markets, the Debtor

21   provides manufacturing services and tech-solutions for some of the leading PC system

22   manufacturers and original equipment manufacturers (OEM) around the world. The Debtor’s

23   offerings also include third-party logistics and procurement services to individuals and corporate

24   customers globally.

25          5.      The Debtor is owned by three (3) shareholders, specifically (i) Tatung Company, a

26   Taiwan-based publicly traded corporation (“TT”), which holds a 50% equity interest, (ii) Christina

27   Sun, who holds a 25% equity interest and is an officer and director of the Debtor, and (iii) Andy

28



                                                       8
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28             Desc
                            Main Document     Page 9 of 21

 1   Sun, who holds a 25% equity interest and is a director of the Debtor. The Board of Directors for

 2   the Debtor (the “Board”) is comprised of three (3) directors, including Christina Sun and Andy

 3   Sun. The other director of the Board has no role with the Debtor other than as a director of the

 4   Board.

 5   B.       Events Leading To The Filing Of The Debtor’s Chapter 11 Case.

 6            6.    The Debtor generated net sales of $45,518,999 in 2017, and $38,580,256 in

 7   2018. Despite all of its success, the Debtor’s business has declined over the past year due to

 8   the impact that the strain in China-United States trade relations has had on the Debtor’s

 9   industry.

10            7.    In addition to the negative impact that the strain in China-United States trade

11   relations has recently had on the Debtor’s business, the Debtor is currently facing a very

12   large liability arising from defaults under a three-party settlement agreement (the

13   “Settlement Agreement”) entered into in September, 2018 by the Debtor, Hemlock

14   Semiconductor Operations LLC (“Hemlock”), and Green Energy Technology, Inc., Ltd.
15   (“GET”). GET is a publicly traded company in Taiwan which was at one time the largest
16   solar cell technology producer in Taiwan. In 2011, GET entered into a Long-Term Supply
17   Agreement with Hemlock (the “Original Supply Agreement”), pursuant to which GET
18   agreed to purchase polysilicon from Hemlock to be used to manufacture its solar products.
19   GET requested that the Debtor provide procurement services as an agent for GET in
20   connection with the Original Supply Agreement, and Hemlock required the Debtor to be

21   added as a party to the Original Supply Agreement.

22            8.    The Debtor itself does not manufacture solar products, nor does it use

23   polysilicon in its business. In 2017 and 2018, the Debtor earned nominal revenue from the

24   sale of solar products. The Debtor’s economic interest in the Original Supply Agreement

25   with Hemlock was but a small fraction compared to that of GET. As procurement agent,

26   and under its arrangement with GET, the Debtor stood to earn only up to 0.35% of the total

27   purchase amount of the polysilicon purchased by GET from Hemlock, for the shipping,

28



                                                    9
Case 2:19-bk-21521-NB      Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28         Desc
                           Main Document    Page 10 of 21

 1   handling and logistics services that the Debtor was to provide; however, the Debtor never

 2   actually received any fees for such services.

 3          9.     Within approximately four months, Hemlock alleged that GET had breached

 4   the terms of the Original Supply Agreement due to a market-wide crash in the price of

 5   polysilicon, and Hemlock eventually commenced litigation against GET and the Debtor.

 6   The parties negotiated a resolution of their disputes and entered into the Settlement

 7   Agreement, pursuant to which GET and the Debtor agreed to enter into a replacement

 8   supply agreement with Hemlock (the “Replacement Supply Agreement”) and to make

 9   settlement payments to Hemlock totaling $35,000,000 over a period of ten years. Since the

10   Debtor, as procurement service agent, was a party to the Original Supply Agreement,

11   Hemlock insisted that the Debtor be an obligor under the Replacement Supply Agreement

12   and the Settlement Agreement. At all times, the Debtor relied on GET to satisfy all of the

13   financial obligations under the Original Supply Agreement, the Replacement Supply

14   Agreement and the Settlement Agreement, and it was always the understanding of the

15   Debtor and GET that GET would satisfy all of the financial obligations under the Original

16   Supply Agreement, the Replacement Supply Agreement and the Settlement Agreement.

17          10.    Pursuant to the Settlement Agreement, the first settlement payment of

18   $5,000,000 was required to be paid to Hemlock by January 31, 2019.           Although the

19   Settlement Agreement provided for GET and the Debtor to be jointly and severally liable for

20   the settlement payments owing under the Settlement Agreement, given the Debtor’s very

21   limited role in the transactions contemplated by the Original Supply Agreement and the

22   Replacement Supply Agreement and the size and profitability of the Debtor’s business, as

23   indicated above, it was always the understanding of the Debtor and GET that GET would

24   satisfy all of the financial obligations under the Original Supply Agreement, the

25   Replacement Supply Agreement and the Settlement Agreement.

26

27

28



                                                     10
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28              Desc
                             Main Document    Page 11 of 21

 1          11.     Shortly after entering into the Settlement Agreement and Replacement Supply

 2   Agreement, GET’s financial condition worsened and it was not able to make the first

 3   settlement payment to Hemlock as required by January 31, 2019.

 4          12.     In June 2019, Hemlock demanded that GET and the Debtor make payments

 5   under the Settlement Agreement. GET was unable to make any payment and, in July 2019,

 6   Hemlock sent default notices to both GET and the Debtor. Thereafter, as an insolvent

 7   entity, GET entered into liquidation proceedings in Taiwan.

 8          13.     Since that time, and with GET apparently unable to contribute towards any

 9   resolution given its pending liquidation proceedings, the Debtor has attempted to negotiate a

10   reasonable and economically feasible and affordable settlement with Hemlock that would

11   enable the Debtor to remain an economically viable entity preserving its going concern

12   business and the jobs of its employees. The parties have unfortunately not been able to

13   reach any settlement that would make economic sense or be affordable for the Debtor as

14   Hemlock did not respond to the Debtor’s settlement offers, and Hemlock’s settlement

15   demand has been completely unreasonable and has been far in excess of the Debtor’s total

16   asset value.

17          14.     To help address the Debtor’s financial difficulties and to assist the Debtor to

18   navigate through a restructuring process, shortly before the Petition Date, the Debtor revamped its

19   senior management team and retained a financial consulting firm, E&W Consulting LLC

20   (“E&W”), to provide a talented Chief Restructuring Officer (Jason Chen) to serve as the Debtor’s

21   senior officer during the Debtor’s chapter 11 bankruptcy proceeding. E&W will also provide the

22   Debtor with additional resources to assist Mr. Chen as necessary. Subject to the approval of the

23   Court, Mr. Chen and E&W will continue providing services to the Debtor post-petition and will

24   report directly to the Debtor’s Board of Directors. The Debtor anticipates that Mr. Chen will be

25   guiding the Debtor through its chapter 11 bankruptcy case, ensuring the Debtor’s compliance with

26   the numerous reporting requirements for a debtor-in-possession, and providing extensive guidance

27   in connection with the Debtor’s operational affairs and restructuring efforts.

28



                                                      11
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                 Desc
                            Main Document    Page 12 of 21

 1          15.     Through its chapter 11 bankruptcy case, the Debtor seeks to obtain “breathing

 2   room” from its creditors while it takes steps to address the Debtor’s operational and financial

 3   difficulties and to implement the changes required to return the Debtor to profitability. The Debtor

 4   believes that this, in turn, will enable the Debtor to formulate and pursue confirmation of a viable

 5   plan of reorganization or pursue an alternative transaction which allows the Debtor to restructure

 6   its existing debt in a cohesive and efficient manner and to continue operating its longstanding

 7   business.

 8   C.     Description Of The Debtor’s Assets And Debts

 9          16.     As of the Petition Date, the Debtor’s primary assets consist of: (i) the Debtor’s

10   primary asset, the commercial real property located at 2850 East El Presidio Street, Long Beach,

11   California 90810 (the “Property”), which has an estimated fair market value of at least $13,000,000

12   based upon a recent broker’s opinion of value, (ii) cash on hand in the amount of approximately
13   $1,150,000, (iii) inventory with an estimated resale value of approximately $4,710,000, (iv)
14   accounts receivable with a face value totaling approximately $3,800,000 (of which the Debtor
15   believes approximately 75% is collectable, resulting in an estimated collectable value of
16   $2,850,000), and (v) business equipment and machinery, vehicles, and office equipment with an
17   aggregate estimated value of approximately $347,000 (book value net of depreciation).
18          17.     The Debtor believes its sole secured creditor is East West Bank (“East West”).
19   Prior to the Petition Date, the Debtor obtained a loan from East West in the original principal sum

20   of $15,000,000, which is secured by substantially all of the Debtor’s assets, including the Property.

21   True and correct copies of the Debtor’s loan agreement and related documents with East West are

22   attached as Exhibit “2” to the Declaration of Jason Chen filed concurrently herewith (the “Chen

23   Declaration”). A copy of the preliminary title report reflecting the deed of trust recorded against

24   the Debtor’s Property by East West is attached as Exhibit “A” to the Declaration of Juliet Y. Oh

25   (the “Oh Declaration”) filed concurrently herewith. In addition, a copy of the UCC-1 financing

26   statement recorded against the Debtor by East West is attached as Exhibit “B” to the Oh

27

28



                                                      12
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                             Main Document    Page 13 of 21

 1   Declaration. As of the Petition Date, the outstanding amount owed to East West is approximately

 2   $10,400,000.

 3           18.     As set forth in the Oh Declaration, no other deeds of trust have been recorded

 4   against the Property, and the only other active UCC-1 financing statement recorded against the

 5   Debtor in California is one recorded by IBM Credit LLC for the financing of certain equipment.

 6   Based on the foregoing, the Debtor believes that East West is the only party that has a perfected

 7   security interest in the Debtor’s cash.

 8           19.     The Debtor is not aware of any other liens that have been asserted against the

 9   Debtor’s Property, cash, inventory, accounts receivable, business and office machinery and

10   equipment, automobiles/vehicles, and other assets.

11           20.     Unsecured Debt. In addition to the secured debt described above, the Debtor has

12   unsecured debts in the total estimated amount of $37,000,000 (including the disputed claim of
13   Hemlock).
14   D.      The Need For Use Of Cash Collateral
15           21.     By this Motion, the Debtor seeks an order of the Court authorizing the Debtor to
16   use its cash collateral, through and including December 28, 2019, to pay the operating expenses set
17   forth in the proposed budget (the “Budget”) attached as Exhibit “1” to the Chen Declaration filed
18   concurrently herewith, as well as all quarterly fees owing to the Office of the United States Trustee
19   and all expenses owing to the Clerk of the Bankruptcy Court. In addition, the Debtor seeks
20   authority to deviate from the line items contained in the Budget, without the need for any further

21   Court order, by up to 20%, on both a line item and aggregate basis, with any unused portions to be

22   carried over into the following week(s). The Debtor will not deviate from the Budget beyond the

23   foregoing parameters without further order of the Court.

24           22.     The Debtor must be able to use its revenue, in accordance with the Budget, to pay

25   all of the Debtor’s normal and ordinary operating expenses (such as payroll, rent, and utilities) as

26   they come due in the ordinary course of its business and to purchase new inventory to replenish

27   inventory that is used or sold to the Debtor’s customers, which in turn will facilitate the continued

28



                                                      13
Case 2:19-bk-21521-NB         Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                              Main Document    Page 14 of 21

 1   operation of the Debtor’s business and the preservation and maximization of the going-concern

 2   value of the Debtor’s business and assets. If the Debtor does not obtain authority to use its cash

 3   collateral, the Debtor’s estate will suffer immediate and irreparable harm, including, without

 4   limitation, a cessation of the Debtor’s business operations and a corresponding (and likely

 5   substantial) decline in the value of the Debtor’s business and assets.

 6                                                     II.

 7                                              DISCUSSION

 8   A.     The Debtor Must Be Authorized To Use Cash Collateral To Operate Its Business

 9          And To Maintain And Preserve The Value Of Its Assets.

10          The Debtor’s use of property of its bankruptcy estate is governed by Section 363 of the
11   Bankruptcy Code. Section 363(c)(l) provides in pertinent part:
12
                    If the business of the debtor is authorized to be operated under
13                  section. . .1108. . . of this title and unless the court orders otherwise,
                    the trustee may enter into transactions, including the sale or lease of
14                  property of the estate, in the ordinary course of business, without
                    notice or a hearing, and may use property of the estate in the ordinary
15
                    course of business without notice or a hearing.
16

17   11 U.S.C. § 363(c)(l).

18          A debtor in possession has all of the rights and powers of a trustee with respect to

19   property of the estate, including the right to use property of the estate in compliance with Section

20   363. See 11 U.S.C. §1107(a).

21          “Cash collateral” is defined as “cash, negotiable instruments, documents of title,

22   securities, deposit accounts or other cash equivalents in which the estate and an entity other than

23   the estate have an interest. . . .” 11 U.S.C. §363(a). Section 363(c)(2) establishes a special

24   requirement with respect to “cash collateral,” providing that the trustee or debtor in possession

25   may use “cash collateral” under subsection (c)(l) if:

26
                    (A) each entity that has an interest in such cash collateral consents; or
27                  (B)     the court, after notice and a hearing, authorizes such use, sale
                    or lease in accordance with the provisions of this section.
28



                                                       14
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                  Desc
                            Main Document    Page 15 of 21

 1   See 11 U. S.C. §363(c)(2)(A) and (B).
 2          It is well settled that it is appropriate for a Chapter 11 debtor to use cash collateral for the

 3   purpose of maintaining and operating its property. 11 U.S.C. § 363(c)(2)(B); In re Oak Glen R-

 4   Vee, 8 B.R. 213, 216 (Bankr. C.D. Cal. 1981); In re Tucson Industrial Partners, 129 B.R. 614

 5   (9th Cir. BAP 1991). In addition, where the debtor is operating a business, it is extremely

 6   important that the access to cash collateral be allowed in order to facilitate the goal of

 7   reorganization: “the purpose of Chapter 11 is to rehabilitate debtors and generally access to cash

 8   collateral is necessary to operate a business.” In re Dynaco Corporation, 162 B.R. 389 (Bankr.

 9   D.N.H. 1993), quoting In re Stein, 19 B.R. 458, 459. (Bankr. E.D. Pa. 1982).

10          The critical operating expenses that the Debtor must be able to pay to continue operating

11   its business during the first few months of this bankruptcy case are set forth in the Budget

12   attached as Exhibit “1” to the Chen Declaration. The Debtor has no ability to continue to

13   maintain its business operations or to preserve and maximize the value of its assets unless the

14   Debtor is authorized to use its cash collateral to pay its projected expenses in accordance with the

15   Budget. The Debtor’s inability to pay such expenses would cause immediate and irreparable

16   harm to the Debtor’s bankruptcy estate. Indeed, the Debtor’s inability to pay critical operating

17   expenses, including payroll, rent, and utilities, would result in the immediate shutdown of the

18   Debtor’s retail store business and the decimation of the value (going-concern or otherwise) of the

19   Debtor’s business and assets. The maintenance of the Debtor’s business and preservation and

20   maximization of the Debtor’s assets are of the utmost significance and importance to a successful

21   reorganization of the Debtor through this Chapter 11 case. In addition to the Debtor’s normal

22   operating expenses, the Debtor seeks authority to use cash collateral to pay all quarterly fees

23   owing to the Office of the United States Trustee and all expenses owing to the Clerk of the

24   Bankruptcy Court. To provide the Debtor with reasonable flexibility in the event that sales (and

25   correspondingly, operating expenses) are higher than projected or delayed, the Debtor also seeks

26   authority to deviate from the line items contained in the Budget by not more than 20%, on both a

27

28



                                                      15
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                  Desc
                             Main Document    Page 16 of 21

 1   line item and aggregate basis, with any unused portions to be carried over into the following

 2   week(s).

 3   B.     East West, The Debtor’s Sole Secured Creditor, Is Adequately Protected By A

 4          Substantial Equity Cushion, The Debtor’s Continued Operation And Maintenance

 5          Of The Property, And Replacement Lien.

 6          Pursuant to Section 363(c)(2), the Court may authorize a debtor in possession to use a

 7   secured creditor’s cash collateral if the secured creditor consents to the use of cash collateral or is

 8   adequately protected. In re Mellor, 734 F.2d 1396, 1400 (9th Cir. 1984). See also In re

 9   O’Connor, 808 F.2d 1393, 1398 (10th Cir. 1987); In re McCombs Properties VI, Ltd., 88 B.R.

10   261, 265 (Bankr. C.D. Cal. l988) (“McCombs”).

11          The Debtor believes that East West will consent to the Debtor’s use of cash collateral to
12   pay the expenses set forth in the Budget in accordance with the terms and conditions set forth in
13   this Motion. Accordingly, the Debtor submits that it should be authorized to use cash collateral
14   pursuant to section 363(c)(2)(A) of the Bankruptcy Code.
15          Even if East West does not consent to the Debtor’s use of cash collateral, as proposed
16   herein, the Debtor submits that the value of East West’s interest in the Debtor’s cash collateral
17   will be adequately protected by a substantial equity cushion. As discussed above, the Debtor
18   believes that East West is the only party who may have a perfected security interest in the
19   Debtor’s cash.
20          Pursuant to the Supreme Court case of United Savings Association v. Timbers of Inwood

21   Forest Associates, 108 S.Ct. 626, 629 (1988) (“Timbers”) and subsequent case law, the property

22   interest that a debtor must adequately protect pursuant to Sections 361(1) and (2) of the

23   Bankruptcy Code is only the value of the lien that secures the creditor’s claim. Timbers, 108

24   S.Ct. at 630. See also McCombs, supra, at 266. Section 506(a) “limit[s] the secured status of a

25   creditor (i.e., the secured creditor’s claim) to the lesser of the [allowed amount of the] claim or

26   the value of the collateral.” McCombs at 266.

27

28



                                                       16
Case 2:19-bk-21521-NB        Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28               Desc
                             Main Document    Page 17 of 21

 1           The Ninth Circuit made clear in Mellor, Id. at 1401, that an equity cushion of 20% is

 2   considered clear adequate protection of a secured creditor’s interest in cash collateral. See also

 3   In re McGowan, 6 B.R. 241, 243 (Bankr. E.D. Pa. 1980) (holding a 10% cushion is sufficient to

 4   be adequate protection); In re Rogers Development Corp., 2 B.R. 679, 685 (Bankr. E.D. Vir.

 5   1980) (court decided that an equity cushion of approximately 15% to 20% was sufficient

 6   adequate protection to the creditor, even though the debtors had no equity in the property).

 7           Furthermore, in determining whether a secured creditor has equity in property, the Court

 8   should consider the “entire security package” not just a portion thereof.           In re Opelika

 9   Manufacturing Corporation, 66 B.R. 444, 447-48 (Bankr. N.D. Ill. 1986).

10           As of the Petition Date, the Debtor’s primary assets consist of: (i) the Property, which has

11   an estimated fair market value of at least $13,000,000 based upon a recent broker’s opinion of

12   value, (ii) cash on hand in the amount of approximately $1,150,000, (iii) inventory with an

13   estimated resale value of approximately $4,710,000, (iv) accounts receivable with a face value

14   totaling approximately $3,800,000 (of which the Debtor believes approximately 75% is

15   collectable, resulting in an estimated collectable value of $2,850,000 for such accounts

16   receivable), and (v) business equipment and machinery, vehicles, and office equipment with an

17   aggregate estimated value of approximately $347,000 (book value net of depreciation). Based

18   on the foregoing, the aggregate value of the assets owned by the Debtor as of the Petition Date is

19   estimated to be approximately $22,057,000. As noted above, the Debtor believes that the total

20   amount currently owed to East West is $10,400,000. Given the aggregate value of the Debtor’s

21   assets (i.e., approximately $22,057,000) and the amount currently owed to East West (i.e.,

22   $10,400,000), East West is adequately protected by an equity cushion of more than 110%, well

23   above the 20% range that the Ninth Circuit has indicated constitutes clear adequate protection of

24   a secured creditor’s interest in cash collateral.

25           Furthermore, the Debtor submits that the value of East West’s interest in the Debtor’s

26   cash collateral will be adequately protected by, among other things, the maintenance and

27   continued operation of the Debtor’s business.

28



                                                         17
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                 Desc
                            Main Document    Page 18 of 21

 1          The law is clear that the preservation of the value of a secured creditor’s lien is sufficient

 2   to provide adequate protection to a secured creditor when a debtor seeks to use cash collateral.

 3   In re Triplett, 87 B.R. 25 (Bankr. W.D.Tex. 1988). See also In re Stein, 19 B.R. 458 (Bankr.

 4   E.D.Pa. 1982). In Stein, the Court found that, as a general rule, a debtor may use cash collateral

 5   where such use would enhance or preserve the value of the collateral, and allowed the debtor

 6   therein to use cash collateral even though the secured party had no equity cushion for protection.

 7   The Stein Court determined that the use of cash collateral was necessary to the continued

 8   operations of the debtor, and that the creditor’s secured position could only be enhanced by the

 9   continued operation of the debtor’s business. See also In re McCombs, supra, where the court

10   determined that the debtor’s use of cash collateral for needed repairs, renovations and operating

11   expenses eliminated the risk of diminution in the creditor’s interest in the cash collateral and

12   such use would more likely increase cash collateral.

13          As reflected in the Budget, the payment of the expenses necessary for the Debtor to

14   maintain and continue operating its business will adequately protect East West because, by doing

15   so, the Debtor will be able to, among other things, preserve and maintain the value of the

16   Property, maximize the value of the Debtor’s current inventory and accounts receivable, and

17   generate as much revenue as possible from the sale of inventory and collection of accounts

18   receivable. Other courts have determined that a debtor’s continued business operations can

19   constitute the adequate protection of a secured creditor. See Matter of Pursuit Athletic Footwear,

20   Inc., 193 B.R. 713 (Bankr. D. Del. 1996); In re Newark Airport/Hotel Ltd. Partnership, 156 B.R.

21   444, 450 (Bankr. D.N.J. 1993); In re Dynaco, 162 B.R. 389, 394-5 (Bankr. D.N.H. 1993); In re

22   Immenhausen Corp., 164 B.R. 347, 352 (Bankr. M.D. Fla. 1994).

23          Additionally, in determining adequate protection, courts have stressed the importance of

24   promoting a debtor’s reorganization. In In re O’Connor, supra, the Tenth Circuit stated:

25            “In this case, Debtors, in the midst of a Chapter 11 proceeding, have proposed
26            to deal with cash collateral for the purpose of enhancing the prospects of
              reorganization. This quest is the ultimate goal of Chapter 11. Hence, the
27            Debtor’s efforts are not only to be encouraged, but also their efforts during the
              administration of the proceeding are to be measured in light of that quest.
28



                                                     18
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28                Desc
                            Main Document    Page 19 of 21

 1            Because the ultimate benefit to be achieved by a successful reorganization
              inures to all the creditors of the estate, a fair opportunity must be given to the
 2            Debtors to achieve that end. Thus, while interests of the secured creditor whose
 3            property rights are of concern to the court, the interests of all other creditors
              also have bearing upon the question of whether use of cash collateral shall be
 4            permitted during the early stages of administration.”

 5   808 F.2d at 1937.

 6          The use of cash collateral is critical to the Debtor’s ability to implement an effective

 7   reorganization strategy for the benefit of all creditors. If the Debtor is not permitted to use cash

 8   collateral in accordance with the Budget to enable the Debtor to pay all of its normal operating

 9   expenses as they come due in the ordinary course of its business and to purchase new inventory

10   to replenish merchandise that is sold to the Debtor’s customers, which in turn will facilitate the

11   continued operation of the Debtor’s business and the preservation and maximization of the

12   going-concern value of the Debtor’s business and assets, the Debtor will be forced to

13   immediately halt all business operations, which will significantly and negatively impact the

14   value of the Debtor’s business and assets. Clearly, the use of cash collateral will only enhance

15   the prospect of the Debtor’s reorganization.

16          In addition to all of the forms of adequate protection discussed above, the Debtor also

17   proposes to provide East West with a replacement lien and security interest against the Debtor’s

18   post-petition assets, to the extent of any diminution in value of East West’s interest in the

19   Debtor’s pre-petition collateral, with such replacement lien to have the same extent, validity, and

20   priority as the pre-petition lien held by East West. Such replacement lien will provide East West

21   with further adequate protection.

22          Given the foregoing forms of adequate protection being provided to East West for the

23   Debtor’s use of cash collateral, the Debtor submits that the requirements of Bankruptcy Code

24   Section 363(c)(2) have been satisfied and that the Debtor should be authorized to use cash

25   collateral in accordance with the terms set forth in this Motion.

26   B.     Procedural Requirements Regarding Approval Of The Motion Have Been Satisfied.

27          Rules 4001(b) and 4001(c) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

28   Rules”) set forth procedural requirements for obtaining use of cash collateral and post-petition




                                                      19
Case 2:19-bk-21521-NB       Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28               Desc
                            Main Document    Page 20 of 21

 1   financing. There are three general procedural requirements. The Debtor submits that it has

 2   complied with these procedural requirements. First, the Motion must contain a copy of the

 3   proposed form of order granting the Motion, which has been done by attaching the proposed

 4   order as Exhibit “C” to the Oh Declaration filed concurrently herewith. Second, the Motion

 5   must provide a concise statement of the relief requested, which was done above. Third, the

 6   Motion is required to be served on any entity with an interest in the Debtor’s cash collateral, any

 7   committee appointed or the twenty largest unsecured creditors if there is no committee, and on

 8   such other parties as the Court directs. Here, the Debtor has served a copy of the Motion and all

 9   supportive papers upon the Office of the United States Trustee, all known secured creditors and

10   their counsel (if known), the twenty largest unsecured creditors of the Debtor, and parties

11   requesting special notice.     Accordingly, the Motion complies with the requirements of

12   Bankruptcy Rules 4001(b) and 4001(c).

13          In addition, in compliance with Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and

14   Local Bankruptcy Rule 4001-2, the Debtor has filed concurrently herewith the mandatory Court-

15   approved Form F4001-2 (Statement Regarding Cash Collateral Or Debtor In Possession

16   Financing), which discloses whether the proposed order granting the motion and authorizing the

17   Debtor to use cash collateral contains certain provisions of findings of fact. Accordingly, the

18   Motion complies with the procedural requirements of Local Bankruptcy Rule 4001-2.

19                                                  III.

20                                           CONCLUSION

21          Based upon all of the foregoing, the Debtor respectfully requests that this Court hold an

22   emergency hearing on this Motion, and enter an interim order in substantially the form attached

23   as Exhibit “C” to the Oh Declaration filed concurrently herewith:

24          (1)     affirming the adequacy of the notice given;

25          (2)     granting the relief requested in the Motion on an interim basis;

26          (3)     authorizing the Debtor to use cash collateral, on an interim basis pending a final

27   hearing, to pay (i) all of the expenses set forth in the Budget, with authority to deviate from the

28



                                                     20
Case 2:19-bk-21521-NB         Doc 5 Filed 09/30/19 Entered 09/30/19 14:53:28              Desc
                              Main Document    Page 21 of 21

 1   line items contained in the Budget by up to 20%, on both a line item and aggregate basis, with

 2   any unused portions to be carried over into the following week(s); and (ii) all quarterly fees

 3   owing to the Office of the United States Trustee and all expenses owing to the Clerk of the

 4   Bankruptcy Court;

 5          (4)       finding that the relief requested in the Motion is necessary to avoid immediate and

 6   irreparable harm;

 7          (5)       setting a final hearing to consider the entry of a final order granting the relief

 8   requested in the Motion; and

 9          (6)       granting such other and further relief as the Court deems just and proper under the

10   circumstances.

11   Dated: September 30, 2019                      TATUNG COMPANY OF AMERICA, INC.

12

13

14                                                  By:
                                                           RON BENDER
15                                                         JULIET Y. OH
16                                                         LINDSEY L. SMITH
                                                           LEVENE, NEALE, BENDER, YOO
17                                                            & BRILL L.L.P.
                                                           Proposed Attorneys for Chapter 11 Debtor
18                                                         and Debtor-in-Possession
19

20

21

22

23

24

25

26

27

28



                                                      21
